                                       IN THE UNITED STATES DISTRICT COURT
                                             FOR THE DISTRICT OF MINNESOTA

                                                  CIVIL MOTION HEARING
Erik A. Ahlgren,                                            )                COURT MINUTES
                                                            )              BEFORE: John R. Tunheim
                                              Plaintiff,    )               Chief U.S. District Judge
                                                            )
                 v.                                         )   Case No:          19-305 (JRT/LIB)
                                                            )   Date:             June 21, 2019
Jay Link, et al.,                                           )   Deputy:           Heather Arent-Zachary
                                                            )   Court Reporter:   Kristine Mousseau
                                              Defendants.   )   Courthouse:       Fergus Falls
                                                            )   Courtroom:        2
                                                            )   Time Commenced:   11:13 am
                                                                Time Concluded:   11:45 am
                                                                Time in Court:    32 Minutes

Hearing on:

              Defendants’ Motion to Dismiss [Docket No. 9]

APPEARANCES:

              Plaintiff:               Erik Ahlgren
              Defendant:               Mark Schroeder

PROCEEDINGS:

              Motion taken Under Advisement


**IT IS ORDERED:


              : Written order forthcoming.
                                                                                                s/Heather Arent-Zachary
                                                                                                      Courtroom Deputy




M:\templates\cv-motion - Art III.wpt                                                                      Form Modified: 2/12/04
